Title: From George Washington to Jonathan Trumbull, Jr., 8 June 1788
From: Washington, George
To: Trumbull, Jonathan Jr.



My dear Sir
Mount Vernon June 8th 1788

Although a multitude of avocations joined to a recent journey which I have been obliged to make in order to visit the works on the Potomack, have occasioned me to postpone giving an answer to your letter in favor of Lieutt How, yet I delayed not to forward the necessary certificate for that Gentleman, so that it might come to him before the time fixed for his departure. I have at length found a moments leizure to take up my pen & to tell you in few words the state of politics in this part of the Union.
Our Convention has been assembled about a week, & so far as I am advised of their proceedings seem to have made as auspicious a beginning as could have been expected. Mr Mason & Mr Henry are at the head of the opposition. In favor of the Constitution are many very able men—among these we count Messrs Pendleton, Madison, Wythe, Blair, Nicholas, Innis, Marshall & a long train of other worthies—Governor Randolph (in answer to a speech in which Mr Henry insinuated that the Fœderal Convention had exceeded their powers, and that nothing forbade us to live happy under the old Confederation with some alterations) described pathetically our perilous situation as

a full Justification of the proceedings of the Fœderal Convention; and declared, since so many of the States had adopted the Constitution without alterations that he should vote for it in its present form; Upon the whole (tho’ great and unwearied artifices have been practiced to prejudice the people in many parts of the State against the New Government) I cannot avoid hoping, and believing, to use the fashionable phraze that Virginia will make the ninth column in the fœderal Temple. May all things turn out for the best in respect to this highly favoured Continent, is the constant & unfeigned prayer of My dear Trumbell Your most Affecte friend

Go: Washington

